Citation Nr: 1039016	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.  

3.  Entitlement to an initial compensable rating for right wrist 
bursitis.  

4.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to October 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Offices (RO).

The Board notes that during the pendency of this appeal, the RO 
granted a higher initial 10 percent rating for the Veteran's 
service-connected GERD.  Because the initial rating assigned to 
the Veteran's service-connected GERD is not the maximum rating 
available for this disability, this claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for tinnitus and 
entitlement to an initial rating greater than 10 percent for GERD 
are addressed in the REMAND section of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is manifested by administered 
immunotherapy and Zyrtec, itchy and watery eyes, nasal discharge, 
nasal congestion and sneezing; there is no evidence of polyps or 
nasal obstruction.    

2.  The Veteran's right wrist bursitis is manifested by pain and 
dorsiflexion to 40 degrees; there is no evidence of motion 
limited to 15 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-
connected allergic rhinitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6522 
(2010).

2.  The criteria for an initial compensable rating for service-
connected right wrist bursitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, DC's 5019-5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of what is needed to 
substantiate a service connection claim in December 2005.  The 
Veteran was provided with Dingess notice in March 2006.  The 
Veteran's right wrist bursitis and allergic rhinitis claims arise 
from his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, no further development is required with respect to 
the duty to notify.  

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the Veteran's service treatment 
records and VA treatment records are on file.  Furthermore, the 
Veteran was afforded two VA examinations in connection with his 
claims.  The examination reports are adequate for rating 
purposes.  The examiners reviewed the Veteran's case file, 
considered the Veteran's subjective complaints, examined him and 
set forth pertinent clinical findings.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.



Pertinent Law and Regulations 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

Analysis

Allergic Rhinitis

The Veteran seeks an initial compensable rating for his service-
connected allergic rhinitis.

The Veteran's service-connected allergic rhinitis currently is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.97, DC 6522.  DC 6522 provides a 10 percent rating 
for allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A maximum 30 percent 
rating is warranted when there are polyps.  38 C.F.R. § 4.97, 
DC 6522 (2010).    

The Veteran was on immunotherapy in November 2005 which was 
stopped because he was told there was a limit to the amount of 
immunotherapy he should receive.  

The Veteran was afforded a VA examination in January 2006 and the 
examiner had the opportunity to review the Veteran's claims file.  
The examiner noted that the Veteran uses his albuterol inhaler 
one to two times per month.  He stated that since November 2005, 
the Veteran has watery and itchy eyes.  He noted that the Veteran 
has been using over the counter treatment since November 2005.  
The examiner noted no rhinitis or sinus tenderness.  He stated 
that the rhinitis had responded to treatment. 

The Veteran was afforded a VA examination in March 2007 and the 
examiner had the opportunity to review the Veteran's claims file.  
The examiner noted that the rhinitis was stable and the Veteran 
was taking Zyrtec and immunotherapy.  The examiner noted that 
there were no side effects to the treatment.   The Veteran 
manifested symptoms of nasal congestion, itchy nose, watery eyes 
and sneezing.  He had no difficulty breathing.  The examiner 
noted that the Veteran's nasal sinuses were grossly normal with 
no signs of obstruction.  He stated that the Veteran's employment 
is not affected by his rhinitis.  

July 2007 private treatment records document that the Veteran was 
on immunotherapy for seven years and no longer needs to be on 
medicine.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for 
service-connected allergic rhinitis.  As discussed above, in 
order to merit a compensable rating under DC 6522, the allergic 
rhinitis must manifest with the presence of polyps or as allergic 
or vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passages on both sides or complete 
obstruction on one side.  The medical records do not reflect 
nasal obstruction or polyps.  Thus, the Veteran is not entitled 
to an initial compensable rating under DC 6522.  See 38 C.F.R. 
§ 4.97, DC 6522 (2010).

The Board also has considered the applicability of other DC's for 
rating the Veteran's service-connected allergic rhinitis.  The 
Veteran has not shown any incapacitating episodes or purulent 
discharge.  Nor is his service-connected allergic rhinitis 
manifested by symptoms that would entitle him to a compensable 
rating under any of the other Diagnostic Codes for evaluating 
disabilities of the respiratory system.  

Right Wrist Bursitis 

The Veteran asserts that he is entitled to an initial compensable 
rating for his service-connected right wrist bursitis.

The Veteran's service-connected right wrist bursitis has been 
rated under the provisions of DC's 5019 for bursitis and 5215 for 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, DC's 5019, 
5215.  Pursuant to DC 5019, bursitis must be rated on limitation 
of motion of the affected parts, as arthritis, degenerative.  
Pursuant to DC 5215, a 10 percent rating represents the maximum 
available benefit. Limitation of motion of the wrist warrants a 
10 percent rating when dorsiflexion is less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  Normal 
range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I (2010).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

In August 2005, service treatment records show wrist pain for 
three to four months with activity.  The examiner provided night 
splints for the Veteran to wear.  

The Veteran was afforded a VA examination in January 2006 and the 
examiner had the opportunity to review the Veteran's claims file.   
The Veteran reported pain with gripping and lifting.  He retained 
normal sense of touch of the fingers.  The examiner noted no 
tenderness of the right wrist and stated that the range of motion 
was dorsiflexion to 40 degrees, extension to 55 degrees, radial 
deviation to 35 degrees and ulnar deviation to 60 degrees. 

The Veteran was afforded a VA examination in March 2007 and the 
examiner had the opportunity to review the Veteran's claims file.  
The examiner noted dorsiflexion of zero to 70 degrees with pain 
beginning at 70 degrees, palmar flexion zero to 80 degrees and 
radial deviation zero to 20 degrees.  The examiner noted that 
osseous structures and joint spaces were intact and no fractures 
were seen.  He noted that the right wrist disability had no 
significant effects on the Veteran's employment.  

September 2007 treatment records reiterate that the Veteran's 
right hand had no soft tissue or articular abnormality.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for right 
wrist bursitis.  The Board finds that the Veteran's right wrist 
disability has not been manifested by dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Thus, a compensable rating is not warranted under DC 5215.  The 
Board also has considered other rating criteria to determine 
whether a higher rating is warranted.  Absent evidence of 
ankylosis of the wrist, however, an initial compensable rating is 
not warranted under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 
(2010).  Additional factors that could provide a basis for an 
increase have been considered; however, the evidence does not 
show that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  Notably, the examiners did not describe additional 
limitation of motion or function due to pain.  Nor is there any 
other evidence of record indicating such additional limitation of 
motion or function.  Therefore, the Board is unable to identify 
any clinical findings which would warrant an initial compensable 
rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Extraschedular

The Board has considered whether higher ratings are warranted on 
an extra-schedular basis for the Veteran's service-connected 
allergic rhinitis and right wrist bursitis.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected allergic rhinitis reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  The 
Board finds that Rice is not applicable to the current appeal 
because the Veteran has not asserted that he is unable to work 
due to his service-connected allergic rhinitis or right wrist 
bursitis.


ORDER

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.  

Entitlement to an initial compensable rating for right wrist 
bursitis is denied.  


REMAND

Tinnitus 

The Veteran asserts that he is entitled to service connection for 
tinnitus as a result of noise exposure in service.  The Veteran 
served in the Air Force and his military occupational specialty 
was a tactical aircraft superintendent.  His DD-214 shows that he 
received the Marksmanship Ribbon.

While the Veteran's service treatment records do not show 
complaints regarding tinnitus, the Veteran is competent to report 
current symptoms of tinnitus and a continuity of symptomatology.  
Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 
16 Vet. App. 370 (2002).  

The first evidence of tinnitus was in January 2006.  The Veteran 
stated that, following service, he worked (and still works) at a 
water treatment plant where there is noise from air compressors, 
pumps and blowers.  He reported that he wears hearing protection 
in the blower room.  The examiner noted that the Veteran's 
tinnitus is less likely than not related to his service.  The 
examiner provided no rationale for his opinion; therefore, the 
opinion is of little probative value.  The Board requests a new 
opinion to determine whether service connection for tinnitus is 
warranted.    

GERD

The Veteran asserts that he is entitled to an initial increased 
rating for his service-connected GERD.  The Veteran's service-
connected currently is evaluated as 10 percent under DC 7346.  
38 C.F.R. § 4.114, DC 7346 (2010).

The Veteran was afforded a VA examination in September 2008.  The 
examiner noted treatment records from the Veteran's primary care 
physician which do not appear to be of record.  The examiner 
stated that the primary care doctor had seen the Veteran within 
the past four weeks of the examination and placed the Veteran on 
twice daily proton pump inhibitor.  These outstanding records 
should be obtained in order to afford the Veteran the highest 
possible rating.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
service representative and ask him to 
identify all VA and non-VA clinicians who 
have treated him for GERD since active 
service.  Obtain all VA treatment records 
not already of record.  Obtain all VA 
treatment records that have not been 
obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response, to include a negative reply and 
any records obtained, should be included 
in the claims file.

2.  Then, schedule the Veteran a VA 
examination in order to determine the 
nature and etiology of his tinnitus.  The 
claims file should be provided to the 
examiner(s) for review.  Based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner(s) should opine whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that 
tinnitus, if diagnosed, is related to 
active service.  A complete rationale 
must be given for any opinion(s) 
expressed.  

3.  Thereafter, readjudicate the claims 
of service connection for tinnitus and 
for an initial rating greater than 
10 percent for GERD.  If the benefits 
sought on appeal remains denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


